News Release Qwick Media Announces Listing on the CSE Also Announces Change of Transfer Agent Vancouver, BC, March 20, 2015 – Qwick Media Inc. (the “Company”) (OTCBB:QWIKF) is pleased to announce that it has been approved for listing on the Canadian Securities Exchange (the “CSE”). TheCompany’s common shares commenced trading on the CSE at market open on Friday, March20, 2015 under the symbol “QMI”. Change of Transfer Agent The Company also announces that it has changed its U.S. registrar and transfer agent from Empire Stock Transfer Inc. to VStock Transfer, LLC, which is the Company’s primary transfer agent. The Company has also appointed TMX Equity Transfer Services as the Company’s co-transfer agent and registrar for Canadian purposes. The contact information for VStock Transfer, LLC is: VStock Transfer, LLC 18 Lafayette Place Woodmere, New York 11598 Phone: (212) 828-8436 Facsimile: (646) 536-3179 Email: l-z@vstocktransfer.com The contact information for TMX Equity Transfer Services is: TMX Equity Transfer Services 200 University Avenue, Suite 300 Toronto, ON M5H 4H1 Phone: (416) 361-0930 Facsimile: (416) 361-0470 Email: TMXEInvestorServices@tmx.com About Qwick Media The Company provides content management systems for the delivery of private channels into high traffic locations. Touch screen media, and interactive signage allow consumers to engage themselves with interactive directories, wayfinding, reward coupons and drive other on-demand media applications. To find out more please visit the Company’s website at: http://www.qwickmedia.com FURTHER INFORMATION: Greg Dureault, VP, Qwick Media Inc. Tel.
